NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
NINESTAR TECHNOLOGY CO., LTD.,
NINESTAR TECHNOLOGY COMPANY, LTD.,
AN1) TOWN SKY, INC.,
Appellants,
V. ,
INTERNATIONAL TRADE COMMISSION,
Appellee, _
and
EPSON PORTLAND INC., EPSON AMERICA, INC.,
AND SEIKO EPSON CORPORATION,
Interven.0rs.
2009-1549
On appeal from the United States Internati0na1Trade
C0mmissi0n in Ir1vestigati0n N0. 337-TA-565.
ON MOTION
Bef0re PROST, Circu,it Judge.
0 R D E R

NINESTAR TECHNOLOGY V. ITC 2
The International Trade Commission moves to lift the
stay of proceedings. Town Sky, Inc. opposes. Intervenors
submit a status report.
On 1\/lay 12, 2010 this court stayed all proceedings
pursuant to the automatic stay proceedings provision of 11
U.S.C. § 362. The ITC and intervenors inform the court
that on Ju1y 16, 2010 the United States Bankruptcy Court
for the Northern District of California lifted the automatic
Stay.
In light of the Bankruptcy Comt’s order, the ITC
requests that we lift the stay of proceedings in this appeal.
Town Sky’ s short response fails to persuade the court that
the stay should remain in effect We therefore grant the
motion and lift the stay of proceedings
Accordingly,
IT ls ORDERED THAT:
(1) The motion to lift the stay of proceedings is
granted.
(2) The appellants reply brief is due within 14 days
from the date of filing of this order,
FoR THE CoURT
SEP 2 4 2010
/s/ J an Horbaly
Date J an Horb aly
Clerk
cc: Edward F. O’Conn0r, Esq.
Michael K. Haldenstein, Esq.
Har01d A. Barza, Esq. 
SEP 24 2010
1muoaoALv
cum